MEMORANDUM **
Don Ray Phinney appeals the district court’s dismissal with prejudice of his RICO claims. The district court properly dismissed Phinney’s claims against Judges Echols and Wiseman based on their absolute immunity for acts taken in a judicial capacity. See Moore v. Brewster, 96 F.3d 1240, 1243-44 (9th Cir.1996); Atkinson-Baker & Assoc., Inc. v. Kolts, 7 F.3d 1452, 1454-55 (9th Cir.1993) (per curiam). Phinney’s claims against the other defendants are barred by the doctrine of res judicata. Therefore, dismissal was warranted as to them as well. See Nordhom v. Ladish Co., Inc., 9 F.3d 1402, 1404 (9th Cir.1993).
Phinney also appeals the entry of a vexatious litigant order against him. The district court did not abuse its discretion in entering this order. See DeLong v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir.1990).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *556courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.